DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Status of Claims
Claims 1, 8, and 15 have been amended by Applicant. No claims have been currently added or canceled. Claims 1-6, 8-13, and 15-20 are currently pending.

Response to Arguments 
Claim Rejections under 35 U.S.C. 103 
4.	The rejection of claims 1, 5, 8, 12, 15 and 19, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, 8 and 15. However, upon further consideration and in view of Applicant’s amendments to the 
5.	The rejection of claims 2, 9, and 16, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, 8 and 15. However, upon further consideration and in view of Applicant’s amendments to the independent claims, a new grounds of rejection under 35 U.S.C. 103 has been made herein. 
6.	The rejection of claims 3, 10, and 17, under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 15. However, upon further consideration and in view of said amendments to the claims a new grounds of rejection has been made under 35 U.S.C. 103. For the at least same reasons, the alternate rejection of claims 3, 10, and 17 has been withdrawn and a new grounds of rejection under 35 U.S.C. 103 has been made.
7.	The rejection of claims 4, 6, 11, 13, 18, and 20, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 15. However, upon further consideration and in view of said amendments to the claims a new grounds of rejection has been made under 35 U.S.C. 103.

Applicant's arguments filed 11/05/2020, regarding the rejection of claims 1, 8, and 15, under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Applicants argue (in page 11 of Applicant’s Remarks) the combination of Elgammal, Elgammal II, and Scarpelli do not teach all of the elements of independent claims 1, 8, and 15. 

wherein at least some of the relationship dependencies as to what constraints of the processes, rules, and legal regulations are applicable to the particular organization under the current business processes are inferred notwithstanding the at least some of the relationship dependencies between the current business processes and the processes, rules, and legal regulations are not explicitly specified in the knowledge domain as relevant to the current business processes; and wherein weights are assigned to each of the at least some of the relationship dependencies according to the inference such that the weights are indicative of an importance that a respective dependency of the current business processes subject to a respective constraint of the processes, rules and legal regulations is held;  

	Applicant argues that Elgammal does not teach the limitation wherein at least some of the relationship dependencies as to what constraints of the processes, rules, and legal regulations are applicable to the particular organization under the current business processes are inferred notwithstanding the at least some of the relationship dependencies between the current business processes and the processes, rules, and legal regulations are not explicitly specified in the knowledge domain as relevant to the current business processes, as recited in claim 1 (as amended).  In support, Applicant mainly contends (in page 14 of Applicant’s Remarks):  “Elgammal is extremely sparse in how both the business process and compliance requirements repositories are formed, what information is added, and how that information is supplied to the system.” 

Examiner respectfully disagrees with Applicant’s arguments above. While Applicant’s arguments only focus on Elgammal, Examiner notes the Office Action dated 08/05/2020, cited Elgammal in view of Elgammal II as teaching how the Business Process and Compliance Requirements Repositories are formed. Accordingly, Elgammal II was specifically pointed as more clearly and explicitly teaching the limitation “coincident with extracting the logical representation of the text data, parsing the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations;”  To this effect, Elgammal II, page 138, col 1, ¶ 4, was cited as teaching “automatic generation of formal compliance rules based on visual pattern-based expressions...”; Elgammal II, page 138, Col. 2, lines 1-3, further teaching “output file is parsed and resulting data is forwarded to the compliance repository” [reading on “coincident with extracting…, parsing…”, as claimed.]; Elgammal II, page 138, Col. 1, ¶ 3, further teaching “Each requirement is represented with one or more pattern-based expressions that capture its semantics…” Furthermore, Elgammal II, page 138, Col. 2, lines 4-11, was also cited as teaching “generated formal compliance rules are input to the subsequent compliance verification and monitoring phases of the business process compliance management framework.”; and Elgammal II, page 143, col. 2, ¶ 1 further disclosing “Ongoing work also involves basing the compliance management framework on semantic repositories. This involves building a set of inter-related semantic ontologies … as part of a central compliance management knowledge base.”.

Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant further contends (in Page 15 of Applicant’s Remarks): “Elgammal at least implies that the compliance requirements are explicitly entered as a formal constraint. For example, Elgammal describes that one constraint is that ‘computer-generated sales order confirmations or cancelations are sent to customers after validating an order’. In other words, were these requirements inferred by the system to be appropriately relevant to the system at hand by examining some regulatory/legislative documents? Applicants respectfully submit that Elgammal again at least implies the former, given exemplary compliance requirements appear to be written as more technical/business process statements (i.e., sales orders over a set threshold require approval by management…).”

	Examiner respectfully disagrees with Applicant’s arguments above. Initially, it should be noted that Table 1, in Elgammal, is explicitly described as an “excerpt of the relevant compliance requirements”. Hence, it has been understood by the Examiner that inferring notwithstanding the at least some of the relationship dependencies between the current business processes and the processes, rules, and legal regulations are not explicitly specified in the knowledge domain as relevant to the current business processes. As to how these repositories may be created Examiner pointed to Elgammal II, previously stated above). 

Notwithstanding the foregoing, it is noted that Applicant’s arguments are unpersuasive and/or otherwise moot in view of further amendments to claims 1, 8, and 15, adding the limitation “and wherein weights are assigned to each of the at least some of the relationship dependencies according to the inference such that the weights are indicative of an importance that a respective dependency of the current business processes subject to a respective constraint of the processes, rules and legal regulations is held;”. As stated in in the instant rejection of claims 1, 8, and 15, a new grounds of rejection under 35 U.S.C. 103, in further view of Richardson has been necessitated to address the amended features in the claims. Examiner, respectfully maintains that the new grounds of rejection, under 35 U.S.C. 103, over the combination of Elgammal in view of Elgammal II, Scarpelli, and Richardson et al. (US 20130110747 A1) teaches all of the limitations of claims 1, 8, and 15 (as amended). See Claim Rejections under 35 U.S.C. 103 section further below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elgammal et al., “Root-Cause Analysis of Design-Time Compliance Violations on the basis of Property Patterns”, Springer-Verlag Berlin Heidelberg (2010), in view of Elgammal et al., “Formalizing and appling compliance patterns for business process compliance”, Springer (February, 2014) (hereinafter referred as “Elgammal II”) , in further view of Scarpelli et al. (US 20100050023 A1), in further view of Richardson et al. (US 20130110747 A1).  

Regarding claim 1, Elgammal teaches: a method, by a processor, for root cause identification in audit data, comprising: extracting a logical representation of text data representing a knowledge domain according to an ontology (Elgammal, page 18, ¶5, and page 19, ¶2 teach property specifications patterns and Linear Temporal Logic [reading on extracting logical representations of text data representing a knowledge domain.; Elgammal, page 19, ¶ 2, teaches a compliance constraint taxonomy is built up top of these patterns [reading on according to an ontology].) to identify one or more reoccurring problems of the knowledge domain (Elgammal, page 18, ¶6, further teaches “[b]y applying automated verification tools that are associated with the utilized logical language, compliance between specifications and the applicable set of compliance constraints can be automatically checked.”; Elgammal, page 18, ¶6, further teaches verification results as a list of which compliance rules have been violated and which have been satisfied.; Elgammal, Fig. 2 teach and page 22, ¶ 1, teach “Universal” Occurrence Pattern – “Universal: indicates that P occurs throughout the system” [reading on identified one or more reoccurring problems].); 

wherein the knowledge domain includes legal and business documents associated with a particular organization (Elgammal, page 19, ¶ 5, teaches “two logical repositories: the business process repository and the compliance requirements repository,…use the same constructs through the usage of a shared domain-specific ontology.”; Elgammal, page 18, ¶ 3, teaches “Compliance constraints may emerge from different sources and can take various forms. They may originate from legislation and regulatory bodies (such as Sarbanes-Oxley and Basel II), standards and code of practices (such as: ISO 9001) and/or business partner contracts.”), and the identifying includes performing an audit on the legal and business documents to determine compliance with processes, rules, and legal regulations governing the particular organization (Elgammal, Fig. 1 (further described in Elgammal, page 20, ¶ 3-4), teaches “Automatic Verification of BP models against formally specified Compliance Rules” and “Verification results (of compliance checking)”; Elgammal, page 18, ¶ 2-4, teaches “SOAs should play an crucial role in compliance…Compliance is about ensuring that business processes, operations, and practices are in accordance with a prescribed and/or agreed on set of norms…Compliance constraints may emerge from different sources and can take various forms. They may originate from legislation…”; Elgammal, page 18, ¶ 6, teaches “By applying the automated verification tools that are associated with the utilized logical language (e.g. NuSMV2 model-checker [5]), compliance between specifications and the applicable set of compliance constraints can be automatically checked.”, and further teaches “a structured approach…to formally capture compliance rules and policies, and then semi-automatically detect root-cause of compliance anomalies and provide heuristics to created corrective actions…”; ); 

coincident with extracting the logical representation of the text data, parsing the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations (Elgammal, page 19 ¶ 2, teaches two logical repositories comprising a business process repository and an compliance requirements repository that are semantically aligned… and further teaches “…These repositories foster the reusability of business and compliance specifications.”); wherein at least some of the relationship dependencies as to what constraints of the processes, rules, and legal regulations are applicable to the particular organization under the current business processes are inferred notwithstanding the at least some of the relationship dependencies between the current business processes and the processes, rules, and legal regulations are not explicitly specified in the knowledge domain as relevant to the current business processes (Elgammal, page 28, ¶ 2 teaches “ Fig. 7 presents one of the user interfaces from the implementation reflecting how the results the root cause analysis are communicated to experts”; Fig. 7 explicitly illustrates under “Compliance Source” – “SOX Section 404” [i.e., Sarbanes Oxley Act, section 404],  reading on portions of rules and legal regulations applicable to the particular organization under the current business processes; Elgammal, Page 24, ¶ 1, further teaches – in reference to the above-cited section 5.5 in Elgammal - that the exact “deduced” cause(s) of violations of compliance constraints are communicated, based on the root-cause analysis [Note: deduced based on the root cause analysis reading on “inferred” as claimed.]), …; 


automatically identifying a root cause and one or more causal factors of the one or more reoccurring problems using the logical representation … based on the compliance constraint taxonomy proposed in Section 2, … analyzed and formalized root-causes for each pattern in the taxonomy. And further teaches, investigating and reporting all possible causes of violation of a compliance constraint represented by a specific pattern; Elgammal, Page 24, ¶ 2-3, further teaches the adapted CRT maps a sequence of causes and effects from a core problem to the symptoms arising from one core problem. “Operationally the process works backwards from the apparent undesirable effects or symptoms to uncover or discover the underlying core causes.” [Note: Section 2 describes the taxonomy is built on the pattern-based expressions automatically transformed into LTL formulas, reading on “using the logical representation”]. [Note: as previously indicated, universal occurrence pattern – disclosed in Section 2 - reads on “reoccurring problems”. And, Elgammal, page 24, ¶ 3, explicitly indicates “A CRT usually starts with a list of problems…”]); and 

using natural language processing (NLP) to provide logical form evidence for identifying the root cause between the one or more reoccurring problems and the logical representation such that the logical form evidence is presented to a user in a form of logic-based NLP statements  (Elgammal, page 28, ¶ 2 and Fig. 7 teaches a user interface reflecting how the results of the root cause analysis may be communicated to experts [reading on providing logical form evidence…presented to a user in a form of logic-based NLP statements]; Elgammal, page 29-30, ¶2 and ¶ 1, further discloses the proposed approach/framework addressed the problem of providing the compliance expert with intelligent feedback that reveals the root-causes of Note: It can be seen from Fig. 7 that it displays to a user the applicable compliance constraints, the constraint source(s), and the applicable ‘pattern’, followed by a positive or negative indication of “Satisfied?” and a column with a Result description /Remedy. Examiner notes that the evidence provided to the user in this Fig. 7 is provided to the user in ‘natural language’ from data/information extracted from traversing the appropriate CRTs. It is Examiners understanding that this output/display, as disclosed in Elgammal, necessarily teaches NLP to produce the output in ‘natural language’ from having traversed the appropriate CRTs and the business and compliance repositories.]-), including when the one or more reoccurring problems are legally-based, an identification as to which of the one or more causal factors recursively contribute to an infringement of the legal regulations governing the particular organization and an explanation of causation thereof (Elgammal, Fig. 7 and Page 28, ¶2, teaches exemplary user interface “reflecting how the results of the root cause analysis are communicated to experts”. Fig. 7 teaches under “Constraint Source” column “SOX section 404” [i.e., Sarbanes Oxley Act, Section 404] [Note: Inclusion in the table of the applicable law and section of the law explicitly teaching when the one or more reoccurring problems are legally-based]; Elgammal, Section 5, page 23-24, further teaches – with regards to Fig. 7 and the disclosed root cause analysis -  “… it is of upmost importance to provide the compliance expert intelligent feedback that reveals the root-causes of these violations and aids their resolution. This feedback should contain a set of rationale explaining the underlying reasons why the violation occurred and what strategies can be used as remedies… based on the root-cause analysis, only the exact deduced cause(s) of the violation(s) is communicated to the user (as explained in Section 5.5).”).

As stated above, Examiner believes that Elgammal teaches or at the least implies the limitation: coincident with extracting the logical representation of the text data, parsing the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations… (See mapping above citing Elgammal, at page 19 ¶ 2). However, the combination in view of Elgammal II more clearly and explicitly discloses the limitation as provided below. 

Elgammal II teaches: 
coincident with extracting the logical representation of the text data, parsing the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations… (Elgammal II, page 138, col 1, ¶ 4, teaches “automatic generation of formal compliance rules based on visual pattern-based expressions...”; Elgammal II, page 138, Col. 2, lines 1-3, further teaches “output file is parsed and resulting data is forwarded to the compliance repository” [reading on “coincident with extracting…, parsing…”, as claimed.]; Elgammal II, page 138, Col. 1, ¶ 3, further teaches “Each requirement is represented with one or more pattern-based expressions that capture its semantics…” [Note: reading on parsing the legal and business documents to perform a semantic analysis, as claimed]; subsequent compliance verification and monitoring phases of the business process compliance management framework.”; Elgammal II, page 143, col. 2, ¶ 1 further discloses “Ongoing work also involves basing the compliance management framework on semantic repositories. This involves building a set of inter-related semantic ontologies … as part of a central compliance management knowledge base.” [Note: disclosure in Elgamal II, page 143, further reading on parsing the legal and business documents to perform a semantic analysis, as claimed.]);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, with the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository, as taught by Elgammal II, in order to provide a framework “that enables automation of compliance related activities that are amenable to automation, and therefore can significantly reduce the expenditures spent on compliance.” (Elgammal II, Abstract). 

[EXAMINER NOTE: Examiner notes that Elgammal II builds on and/or is a continuation of the work disclosed in Elgammal.]

However, the combination of Elgammal in view of Elgammal II does not distinctly and/or clearly disclose: 
… such that the identifying associates a confidence level for the root cause and the one or more causal factors; and 

However, Scarpelli does teach ...such that the identifying associates a confidence level for the root cause and the one or more causal factors (Scarplelli, Claim 1 teaches root cause analysis (RCA) method wherein each of the RCA candidates is associated with an RCA score”; Paragraph [0005] discloses event score or confidence factor indicating the possibility of the event being the cause of the problem ... represented by a range of values from least likely to most likely [as in “confidence level”]);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, to further include the event score and/or confidence factor as taught by 

However, the combination of Elgammal in view of Elgammal II, in further view of Scarpelli does not distinctly disclose “…, and wherein weights are assigned to each of the at least some of the relationship dependencies according to the inference such that the weights are indicative of an importance that a respective dependency of the current business processes subject to a respective constraint of the processes, rules and legal regulations is held.” 

Nevertheless, Richardson teaches: 
…, and wherein weights are assigned to each of the at least some of the relationship dependencies according to the inference such that the weights are indicative of an importance that a respective dependency of the current business processes subject to a respective constraint of the processes, rules and legal regulations is held (Richardson, Paragraph [0022] teaches a relational model that may be or include a Markov Logic Network, which includes first order logic clauses that have weights assigned thereto, and wherein the clauses capture general dependencies in a domain covered by the Markov Logic Network and a weight is indicative of importance that a dependency captured by the clause should hold.).





Regarding claim 5, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 1, and Elgammal further teaches  further including inferring the one or more causal factors with each of the one or more reoccurring problems identified in the text data and a solution provided in the ontology for each of the one or more reoccurring problems (Elgammal, page 24, ¶ 1, teaches, based on the root-cause analysis, deduced cause(s) of violations are communicated to the user; Elgammal, page relevant remedies [reading on solution] extracted from traversing the appropriate CRTs are displayed (‘Results Description/Remedy’ column in Fig. 7).; Fig. 7 teaches ‘Compliance Constraint’ [in 1st column] with its corresponding ‘Contraint Source’ [in 2nd column] with the deduced ‘Pattern’ –from traversing the CRT – [in 3rd column] with the deduction/finding of ‘Satisfied?’ and a provided solution – ‘Result Description/Remedy’ [in last column]. Fig. 7 illustrates shows this for one or more problems. [Note: As previously indicated for Claim 1 – reoccurring problems are taught in Elgammal by ‘Universal Occurrence Patterns’.).



	Regarding claim 8, Elgammal teaches: a system for root cause identification in audit data, comprising: one or more computers with executable instructions that when executed cause the system (Elgammal, Section 5.5, teaches the method/process implemented via a web-based environment – reading on one or more computers executable instructions…) to: 

extract a logical representation of text data representing a knowledge domain according to an ontology (Elgammal, page 18, ¶5, and page 19, ¶2  teach property specifications patterns and Linear Temporal Logic [reading on extracting logical representations of text data representing a knowledge domain.; Elgammal, page 19, ¶ 2, teaches a compliance constraint taxonomy is built up top of these patterns according to an ontology].) to identify one or more reoccurring problems of the knowledge domain (Elgammal, page 18, ¶6, further teaches “[b]y applying automated verification tools that are associated with the utilized logical language, compliance between specifications and the applicable set of compliance constraints can be automatically checked.”; Elgammal, page 18, ¶6, further teaches verification results as a list of which compliance rules have been violated and which have been satisfied.; Elgammal, Fig. 2 teach and page 22, ¶ 1, teach “Universal” Occurrence Pattern – “Universal: indicates that P occurs throughout the system” [reading on identified one or more reoccurring problems].); 

wherein the knowledge domain includes legal and business documents associated with a particular organization (Elgammal, page 19, ¶ 5, teaches “two logical repositories: the business process repository and the compliance requirements repository,…use the same constructs through the usage of a shared domain-specific ontology.”; Elgammal, page 18, ¶ 3, teaches “Compliance constraints may emerge from different sources and can take various forms. They may originate from legislation and regulatory bodies (such as Sarbanes-Oxley and Basel II), standards and code of practices (such as: ISO 9001) and/or business partner contracts.”), and the identifying includes performing an audit on the legal and business documents to determine compliance with processes, rules, and regulations governing the particular organization (Elgammal, Fig. 1 (further described in Elgammal, page 20, ¶ 3-4), teaches “Automatic Verification of BP models against formally specified Compliance Rules” and “Verification results (of compliance checking)”; Elgammal, page 18, ¶ 2-4, Compliance is about ensuring that business processes, operations, and practices are in accordance with a prescribed and/or agreed on set of norms…Compliance constraints may emerge from different sources and can take various forms. They may originate from legislation…”; Elgammal, page 18, ¶ 6, teaches “By applying the automated verification tools that are associated with the utilized logical language (e.g. NuSMV2 model-checker [5]), compliance between specifications and the applicable set of compliance constraints can be automatically checked.”, and further teaches “a structured approach…to formally capture compliance rules and policies, and then semi-automatically detect root-cause of compliance anomalies and provide heuristics to created corrective actions…”; ); 

coincident with extracting the logical representation of the text data, parsing the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations (Elgammal, page 19 ¶ 2, teaches two logical repositories comprising a business process repository and an compliance requirements repository that are semantically aligned… and further teaches “…These repositories foster the reusability of business and compliance specifications.”); wherein at least some of the relationship dependencies as to what constraints of the processes, rules, and legal regulations are applicable to the particular organization under the current business processes are inferred notwithstanding the at least some of the relationship dependencies between the current business processes and the processes, rules, and legal regulations are not explicitly specified in the knowledge domain as relevant to the current business processes (Elgammal, page 28, ¶ 2 teaches “ Fig. 7 presents one of the user interfaces from the implementation reflecting how the results the root cause analysis are communicated to experts”; Fig. 7 explicitly illustrates under “Compliance Source” – “SOX Section 404” [i.e., Sarbanes Oxley Act, section 404],  reading on portions of rules and legal regulations applicable to the particular organization under the current business processes; Elgammal, Page 24, ¶ 1, further teaches – in reference to the above-cited section 5.5 in Elgammal - that the exact “deduced” cause(s) of violations of compliance constraints are communicated, based on the root-cause analysis [Note: deduced based on the root cause analysis reading on “inferred”, as claimed.]), …;

automatically identify a root cause and one or more causal factors of the one or more reoccurring problems using the logical representation … (Elgammal, page 23, ¶ 4, teaches based on the compliance constraint taxonomy proposed in Section 2, … analyzed and formalized root-causes for each pattern in the taxonomy. And further teaches, investigating and reporting all possible causes of violation of a compliance constraint represented by a specific pattern; Elgammal, Page 24, ¶ 2-3, further teaches the adapted CRT maps a sequence of causes and effects from a core problem to the symptoms arising from one core problem. “Operationally the process works backwards from the apparent undesirable effects or symptoms to uncover or discover the underlying core causes.” [Note: Section 2 describes the taxonomy is built on the pattern-based expressions automatically transformed into LTL formulas, reading on “using the logical respresentation”]. [Note: as previously indicated, universal occurrence pattern – disclosed in Section 2 - reads on “reoccurring problems”. And, Elgammal, page 24, ¶ 3, explicitly indicates “A CRT usually starts with a list of problems…”]); and 

use natural language processing (NLP) to provide logical form evidence for identifying the root cause between the one or more reoccurring problems and the logical representation such that the logical form evidence is presented to a user in a form of logic-based NLP statements  (Elgammal, page 28, ¶ 2 and Fig. 7 teaches a user interface reflecting how the results of the root cause analysis may be communicated to experts [reading on providing logical form evidence…presented to a user in a form of logic-based NLP statements]; Elgammal, page 29-30, ¶2 and ¶ 1, further discloses the proposed approach/framework addressed the problem of providing the compliance expert with intelligent feedback that reveals the root-causes of compliance violations and aids in their resolution. [Note: It can be seen from Fig. 7 that it displays to a user the applicable compliance constraints, the constraint source(s), and the applicable ‘pattern’, followed by a positive or negative indication of “Satisfied?” and a column with a Result description /Remedy. Examiner notes that the evidence provided to the user in this Fig. 7 is provided to the user in ‘natural language’ from data/information extracted from traversing the appropriate CRTs. It is Examiners understanding that this output/display, as disclosed in Elgammal, necessarily teaches NLP to produce the output in ‘natural language’ from having traversed the appropriate CRTs and the business and compliance repositories.]-), including when the one or more reoccurring problems are legally-based, an identification as to which of the one or more causal factors recursively contribute to an infringement of the legal regulations governing the particular organization and an explanation of causation thereof (Elgammal, Fig. 7 and Page 28, ¶2, teaches exemplary user interface “reflecting how the results of the root cause analysis are communicated to experts”. Fig. 7 teaches under “Constraint Source” column “SOX section 404” [i.e., Sarbanes Oxley Act, Section 404] [Note: Inclusion in the table of the applicable law and section of the law explicitly teaching when the one or more reoccurring problems are legally-based]; Elgammal, Section 5, page 23-24, further teaches – with regards to Fig. 7 and the disclosed root cause analysis -  “… it is of upmost importance to provide the compliance expert intelligent feedback that reveals the root-causes of these violations and aids their resolution. This feedback should contain a set of rationale explaining the underlying reasons why the violation occurred and what strategies can be used as remedies… based on the root-cause analysis, only the exact deduced cause(s) of the violation(s) is communicated to the user (as explained in Section 5.5).”).


As stated above, Examiner believes that Elgammal teaches or at the least implies the limitation: coincident with extracting the logical representation of the text data, parsing the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations… (See mapping above citing Elgammal, at page 19 ¶ 2). However, the combination in view of Elgammal II more clearly and explicitly discloses the limitation as provided below. 

Elgammal II teaches: 
coincident with extracting the logical representation of the text data, parsing the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations… (Elgammal II, page 138, col 1, ¶ 4, teaches “automatic generation of formal compliance rules based on visual pattern-based expressions...”; Elgammal II, page 138, Col. 2, lines 1-3, further teaches “output file is parsed and resulting data is forwarded to the compliance repository” [reading on “coincident with extracting…, parsing…”, as claimed.]; Elgammal II, page 138, Col. 1, ¶ 3, further teaches “Each requirement is represented with one or more pattern-based expressions that capture its semantics…” [Note: reading on parsing the legal and business documents to perform a semantic analysis, as claimed]; Elgammal II, page 138, Col. 2, lines 4-11, teach “generated formal compliance rules are input to the subsequent compliance verification and monitoring phases of the business process compliance management framework.”; Elgammal II, page 143, col. 2, ¶ 1 further discloses “Ongoing work also involves basing the compliance management framework on semantic repositories. This involves building a set of inter-related semantic ontologies … as part of a central compliance management knowledge base.” [Note: disclosure in Elgammal II, page 143, further reading on parsing the legal and business documents to perform a semantic analysis, as claimed.]);



[EXAMINER NOTE: Examiner notes that Elgammal II builds on and/or is a continuation of the work disclosed in Elgammal.]

However, the combination of Elgammal in view of Elgammal II does not distinctly and/or clearly disclose: 
… such that the identifying associates a confidence level for the root cause and the one or more causal factors; and 

However, Scarpelli does teach ...such that the identifying associates a confidence level for the root cause and the one or more causal factors (Scarplelli, Claim 1 teaches root cause analysis (RCA) method wherein each of the RCA RCA score”; Paragraph [0005] discloses event score or confidence factor indicating the possibility of the event being the cause of the problem ... represented by a range of values from least likely to most likely [as in “confidence level”]);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, to further include the event score and/or confidence factor as taught by Scarpelli in order to reduce the root-cause candidate list to a reasonable size, which can be important “as performing the mathematical correlation can be prohibitively expensive and not scalable without first reducing it to a reasonable size.” (Scarpelli, Paragraph [0007]).

However, the combination of Elgammal in view of Elgammal II, in further view of Scarpelli does not distinctly disclose “…, and wherein weights are assigned to each of the at least some of the relationship dependencies according to the inference such that the weights are indicative of an importance that a respective dependency of the current business processes subject to a respective constraint of the processes, rules and legal regulations is held.” 

Nevertheless, Richardson teaches: 
…, and wherein weights are assigned to each of the at least some of the relationship dependencies according to the inference such that the weights are indicative of an importance that a respective dependency of the current business processes subject to a respective constraint of the processes, rules and legal regulations is held (Richardson, Paragraph [0022] teaches a relational model that may be or include a Markov Logic Network, which includes first order logic clauses that have weights assigned thereto, and wherein the clauses capture general dependencies in a domain covered by the Markov Logic Network and a weight is indicative of importance that a dependency captured by the clause should hold.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, to further include the event score and/or confidence factor as taught by 



Regarding claim 12, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 8, and Elgammal further teaches wherein the executable instructions infer the one or more causal factors with each of the one or more reoccurring problems identified in the text data and a solution provided in the ontology (Elgammal, page 24, ¶ 1, teaches, based on the root-cause analysis, deduced cause(s) of violations are communicated to the user; Elgammal, page 28, ¶ 2, teaches results of the root-cause analysis are communicated via a user interface and relevant remedies [reading on solution] extracted from traversing the appropriate CRTs are displayed (‘Results Description/Remedy’ column in Fig. 7).; Fig. 7 teaches ‘Compliance Constraint’ [in 1st column] with its corresponding ‘Contraint Source’ [in 2nd column] with the deduced ‘Pattern’ –from traversing the CRT – [in 3rd column] with the deduction/finding of ‘Satisfied?’ and a provided solution – ‘Result Description/Remedy’ [in last column]. Fig. 7 illustrates shows this for one or more problems. [Note: As previously indicated for Claim 1 – reoccurring problems are taught in Elgammal by ‘Universal Occurrence Patterns’.).



Regarding claim 15, Elgammal teaches: a computer program product, by a processor, for root cause identification in audit data, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Elgammal teaches, in Section 5.5, page 27, a web-based environment as part of a comprehensive tool-suite for business process compliance management.), the computer-readable program code portions comprising: 

an executable portion that extracts a logical representation of text data representing a knowledge domain according to an ontology (Elgammal, page 18, ¶5, and page 19, ¶2  teach property specifications patterns and Linear Temporal Logic [reading on extracting logical representations of text data representing a knowledge domain.; Elgammal, page 19, ¶ 2, teaches a compliance constraint taxonomy is built up top of these patterns [reading on according to an ontology].) to identify one or more reoccurring problems of the knowledge domain (Elgammal, page 18, ¶6, further teaches “[b]y applying automated verification tools that are associated with the utilized logical language, compliance between specifications and the applicable set of compliance constraints can be automatically checked.”; Elgammal, page 18, ¶6, further teaches verification results as a list of which compliance rules have been violated and which have been satisfied.; Elgammal, Fig. 2 teach and page 22, ¶ 1, teach “Universal” reoccurring problems].); 

wherein the knowledge domain includes legal or business documents associated with a particular organization (Elgammal, page 19, ¶ 5, teaches “two logical repositories: the business process repository and the compliance requirements repository,…use the same constructs through the usage of a shared domain-specific ontology.”; Elgammal, page 18, ¶ 3, teaches “Compliance constraints may emerge from different sources and can take various forms. They may originate from legislation and regulatory bodies (such as Sarbanes-Oxley and Basel II), standards and code of practices (such as: ISO 9001) and/or business partner contracts.”), and the identifying includes performing an audit on the legal or business documents to determine compliance with processes, rules, and regulations governing the particular organization (Elgammal, Fig. 1 (further described in Elgammal, page 20, ¶ 3-4), teaches “Automatic Verification of BP models against formally specified Compliance Rules” and “Verification results (of compliance checking)”; Elgammal, page 18, ¶ 2-4, teaches “SOAs should play an crucial role in compliance…Compliance is about ensuring that business processes, operations, and practices are in accordance with a prescribed and/or agreed on set of norms…Compliance constraints may emerge from different sources and can take various forms. They may originate from legislation…”; Elgammal, page 18, ¶ 6, teaches “By applying the automated verification tools that are associated with the utilized logical language (e.g. NuSMV2 model-checker [5]), compliance between specifications and the applicable set of compliance constraints can be automatically checked.”, and further teaches “a structured approach…to formally capture compliance rules and policies, and then semi-automatically detect root-cause of compliance anomalies and provide heuristics to created corrective actions…”; ); 

an executable portion that, coincident with extracting the logical representation of the text data, parses the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations (Elgammal, page 19 ¶ 2, teaches two logical repositories comprising a business process repository and an compliance requirements repository that are semantically aligned… and further teaches “…These repositories foster the reusability of business and compliance specifications.”); 

wherein at least some of the relationship dependencies as to what constraints of the processes, rules, and legal regulations are applicable to the particular organization under the current business processes are inferred notwithstanding the at least some of the relationship dependencies between the current business processes and the processes, rules, and legal regulations are not explicitly specified in the knowledge domain as relevant to the current business processes (Elgammal, page 28, ¶ 2 teaches “ Fig. 7 presents one of the user interfaces from the implementation reflecting how the results the root cause analysis are communicated to experts”; Fig. 7 explicitly illustrates under “Compliance Source” – “SOX Section 404” [i.e., Sarbanes Oxley Act, section 404],  reading on portions of rules and legal regulations applicable to the particular organization under the current business processes; Elgammal, Page 24, ¶ 1, further teaches – in reference to the above-cited section 5.5 in Elgammal - that the exact “deduced” cause(s) of violations of compliance constraints are communicated, based on the root-cause analysis [Note: deduced based on the root cause analysis reading on “inferred”, as claimed.]), …; 


an executable portion that, automatically identifies a root cause and one or more causal factors of the one or more reoccurring problems using the logical representation … (Elgammal, page 23, ¶ 4, teaches based on the compliance constraint taxonomy proposed in Section 2, … analyzed and formalized root-causes for each pattern in the taxonomy. And further teaches, investigating and reporting all possible causes of violation of a compliance constraint represented by a specific pattern; Elgammal, Page 24, ¶ 2-3, further teaches the adapted CRT maps a sequence of causes and effects from a core problem to the symptoms arising from one core problem. “Operationally the process works backwards from the apparent undesirable effects or symptoms to uncover or discover the underlying core causes.” [Note: Section 2 describes the taxonomy is built on the pattern-based expressions automatically transformed into LTL formulas, reading on “using the logical representation”]. [Note: as previously indicated, universal occurrence pattern – disclosed in Section 2 - reads on “reoccurring problems”. And, Elgammal, page 24, ¶ 3, explicitly indicates “A CRT usually starts with a list of problems…”]); and 

an executable portion that, uses natural language processing (NLP) to provide logical form evidence for identifying the root cause between the one or more reoccurring problems and the logical representation such that the logical form evidence is presented to a user in a form of logic-based NLP statements  (Elgammal, page 28, ¶ 2 and Fig. 7 teaches a user interface reflecting how the results of the root cause analysis may be communicated to experts [reading on providing logical form evidence…presented to a user in a form of logic-based NLP statements]; Elgammal, page 29-30, ¶2 and ¶ 1, further discloses the proposed approach/framework addressed the problem of providing the compliance expert with intelligent feedback that reveals the root-causes of compliance violations and aids in their resolution. [Note: It can be seen from Fig. 7 that it displays to a user the applicable compliance constraints, the constraint source(s), and the applicable ‘pattern’, followed by a positive or negative indication of “Satisfied?” and a column with a Result description /Remedy. Examiner notes that the evidence provided to the user in this Fig. 7 is provided to the user in ‘natural language’ from data/information extracted from traversing the appropriate CRTs. It is Examiners understanding that this output/display, as disclosed in Elgammal, necessarily teaches NLP to produce the output in ‘natural language’ from having traversed the appropriate CRTs and the business and compliance repositories.]-), including when the one or more reoccurring problems are legally-based, an identification as to which of the one or more causal factors recursively contribute to an infringement of the legal regulations governing the particular organization and an explanation of causation thereof (Elgammal, Fig. 7 and Page 28, ¶2, teaches exemplary user interface “reflecting how the results of the root cause analysis are provide the compliance expert intelligent feedback that reveals the root-causes of these violations and aids their resolution. This feedback should contain a set of rationale explaining the underlying reasons why the violation occurred and what strategies can be used as remedies… based on the root-cause analysis, only the exact deduced cause(s) of the violation(s) is communicated to the user (as explained in Section 5.5).”).


As stated above, Examiner further believes that Elgammal teaches or at the least implies the limitation: an executable portion that, coincident with extracting the logical representation of the text data, parses the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations (See mapping above citing Elgammal, at page 19 ¶ 2). However, Elgammal II more clearly and explicitly discloses the limitation as provided below. 

Elgammal II teaches: 
an executable portion that, coincident with extracting the logical representation of the text data, parsing the legal and business documents to perform a semantic analysis of relationship dependencies between current business processes and constraints associated with the processes, rules, and legal regulations (Elgammal II, page 138, col 1, ¶ 4, teaches “automatic generation of formal compliance rules based on visual pattern-based expressions...”; Elgammal II, page 138, Col. 2, lines 1-3, further teaches “output file is parsed and resulting data is forwarded to the compliance repository” [reading on “coincident with extracting…, parsing…”, as claimed.]; Elgammal II, page 138, Col. 1, ¶ 3, further teaches “Each requirement is represented with one or more pattern-based expressions that capture its semantics…” [Note: reading on parsing the legal and business documents to perform a semantic analysis, as claimed]; Elgammal II, page 138, Col. 2, lines 4-11, teach “generated formal compliance rules are input to the subsequent compliance verification and monitoring phases of the business process compliance management framework.”; Elgammal II, page 143, col. 2, ¶ 1 further discloses “Ongoing work also involves basing the compliance management framework on semantic repositories. This involves building a set of inter-related semantic ontologies … as part of a central compliance management knowledge base.” [Note: disclosure in Elgamal II, page 143, further reading on parsing the legal and business documents to perform a semantic analysis, as claimed.]);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations 

[EXAMINER NOTE: Examiner notes that Elgammal II builds on and/or is a continuation of the work disclosed in Elgammal.]

However, the combination of Elgammal in view of Elgammal II does not distinctly and/or clearly disclose: 
… such that the identifying associates a confidence level for the root cause and the one or more causal factors; and 

Nevertheless, Scarpelli does teach ...such that the identifying associates a confidence level for the root cause and the one or more causal factors (Claim 1 teaches root cause analysis (RCA) method wherein each of the RCA candidates is associated with an RCA score”; Paragraph [0005] discloses event score or confidence factor indicating the possibility of the event being the cause of the problem ... represented by a range of values from least likely to most likely [as in “confidence level”]);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, to further include the event score and/or confidence factor as taught by Scarpelli in order to reduce the root-cause candidate list to a reasonable size, which can be important “as performing the mathematical correlation can be prohibitively expensive and not scalable without first reducing it to a reasonable size.” (Scarpelli, Paragraph [0007]).
 
However, the combination of Elgammal in view of Elgammal II, in further view of Scarpelli does not distinctly disclose “…, and wherein weights are assigned to each of the at least some of the relationship dependencies according to the inference such that the weights are indicative of an importance that a respective dependency of the current business processes subject to a respective constraint of the processes, rules and legal regulations is held.” 

Nevertheless, Richardson teaches: 
…, and wherein weights are assigned to each of the at least some of the relationship dependencies according to the inference such that the weights are indicative of an importance that a respective dependency of the current business processes subject to a respective constraint of the processes, rules and legal regulations is held (Richardson, Paragraph [0022] teaches a relational model that may be or include a Markov Logic Network, which includes first order logic clauses that have weights assigned thereto, and wherein the clauses capture general dependencies in a domain covered by the Markov Logic Network and a weight is indicative of importance that a dependency captured by the clause should hold.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, to further include the event score and/or confidence factor as taught by Scarpelli, to further include the relational model that has weights assigned thereto, as taught by Richardson, as such a model can learn more complex functions as compared 



 Regarding claim 19, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 15, and Elgammal further teaches further including an executable portion that infers the one or more causal factors with each of the one or more reoccurring problems identified in the text data and a solution provided in the ontology (Elgammal, page 24, ¶ 1, teaches, based on the root-cause analysis, deduced cause(s) of violations are communicated to the user; Elgammal, page 28, ¶ 2, teaches results of the root-cause analysis are communicated via a user interface and relevant remedies [reading on solution] extracted from traversing the appropriate CRTs are displayed (‘Results Description/Remedy’ column in Fig. 7).; Fig. 7 teaches ‘Compliance Constraint’ [in 1st column] with its corresponding ‘Contraint Source’ [in 2nd column] with the deduced ‘Pattern’ –from traversing the CRT – [in 3rd column] with the deduction/finding of ‘Satisfied?’ and a provided solution – ‘Result Description/Remedy’ [in last column]. Fig. 7 illustrates shows this for one or more problems. [Note: As previously indicated for Claim 1 – reoccurring problems are taught in Elgammal by ‘Universal Occurrence Patterns’.).


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elgammal in view of Elgammal II, in further view of Scarpelli, in further view of Richardson, in further view of Toivanen et al. (US 20180018355 A1).

	Regarding claim 2, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 1, however, the combination does not distinctly disclose further includes compressing the text data upon processing the text data using a lexical analysis, extraction of concepts, semantic analysis, or a combination thereof.

	Toivanen teaches further includes compressing the text data upon processing the text data using a lexical analysis, extraction of concepts, semantic analysis, or a combination thereof (Paragraph [0059] teaches the semantic text of collections of data is used to create a model to reduce the dimensionality of the text [as in compressing the text data upon processing the text data using semantic analysis.]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the 



	Regarding claim 9, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 8, however, the combination does not distinctly disclose wherein the executable instructions compress the text data upon processing the text data using a lexical analysis, extraction of concepts, semantic analysis, or a combination thereof.

	Toivanen teaches wherein the executable instructions compress the text data upon processing the text data using a lexical analysis, extraction of concepts, semantic analysis, or a combination thereof (Paragraph [0059] teaches the semantic text of collections of data is used to create a model to reduce the dimensionality of the text [as in compressing the text data upon processing the text data using semantic analysis.]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, as further modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to further include the text processing and resulting compression of data as taught by Toivanen, in order to reduce the complexity of vast collections of documents, thereby allowing faster and more accurate information discovery for credible and useful decision making support. (Toivanen, Paragraphs [0004] and [0034]).



	Regarding claim 16, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 15, however, the combination does not distinctly disclose further including an executable portion that compresses the text data upon processing the text data using a lexical analysis, extraction of concepts, semantic analysis, or a combination thereof.

	Toivanen teaches further including an executable portion that compresses the text data upon processing the text data using a lexical analysis, extraction of concepts, semantic analysis, or a combination thereof (Paragraph [0059] teaches the semantic text of collections of data is used to create a model to reduce the dimensionality of the text [as in compressing the text data upon processing the text data using semantic analysis.]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, as further modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to further include the text processing and resulting compression of data as taught by Toivanen, in order to reduce the complexity of vast collections of documents, thereby allowing faster and more accurate information .


14.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elgammal in view of Elgammal II, in further view of Scarpelli, in further view of Richardson. Alternatively, Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elgammal in view of Elgammal II, in further view of Scarpelli, in further view of Richardson, in further view of Haley (US 20160085743 A1).

	Regarding claim 3, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 1, and the combination further teaches wherein the extracting further includes converting the text data into a first order probabilistic logical (PL) representation of the knowledge domain (Elgammal, page 19, ¶ 2, teaches using Dwyer’s property specification patterns and Linear Temporal Logic (LTL) to represent compliance constraints [Note: LTL reads on first-order logic ; Elgammal, page 20, ¶ 3, teaches pattern-based expressions are automatically transformed into LTL formulas, LTL rules capture compliance requirements, and analysis of the verification results and their root causes are assisted by components of the disclosed approach.; Richardson, Paragraph [0020] teaches system receives input data and Paragraph [0047] teaches first-order formulas that can be learned via Markov Logic inference.).



	Regarding claim 10, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 8, and Elgammal further teaches wherein the executable instructions convert the text data into a first order probabilistic logical (PL) representation of the knowledge domain (Elgammal, page 19, ¶ 2, teaches using Dwyer’s property specification patterns and Linear Temporal Logic (LTL) to represent compliance constraints [Note: LTL reads on first-order logic ; Elgammal, page 20, ¶ 3, teaches pattern-based expressions are automatically transformed into LTL formulas, LTL rules capture compliance requirements, and analysis of the verification results and their root causes are assisted by components of the disclosed approach.; Richardson, Paragraph [0020] teaches system receives input data and Paragraph [0047] teaches first-order formulas that can be learned via Markov Logic inference.).



	Regarding claim 17, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 15, and Elgammal further teaches further including an executable portion that converts the text data into a first order probabilistic logical (PL) representation of the knowledge domain (Elgammal, page 19, ¶ 2, teaches using Dwyer’s property Note: LTL reads on first-order logic ; Elgammal, page 20, ¶ 3, teaches pattern-based expressions are automatically transformed into LTL formulas, LTL rules capture compliance requirements, and analysis of the verification results and their root causes are assisted by components of the disclosed approach.; Richardson, Paragraph [0020] teaches system receives input data and Paragraph [0047] teaches first-order formulas that can be learned via Markov Logic inference.).

Alternate Rejection – Claims 3, 10, and 17: 
	Examiner believes that the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claims 3, 10, and 17, as stated above. However, if it is determined that the combination does not clearly and/or explicitly teach the invention as claimed in each of claims 3, 10, and 17, Haley, does explicitly teach the further limitation, as stated below. 

Regarding claim 3, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 1. 

Haley teaches: wherein the extracting further includes converting the text data into a first order probabilistic logical (PL) representation of the knowledge domain (Paragraph [0244] teaches translating natural language sentences into logical axioms and translating axioms into first-order syntax for use in deductive inference.).  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, as further modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to further include the conversion of natural language sentences into first-order logical representations (syntax), as taught by Haley, to increase the semantic and logical precision of information extracted from natural language and overcome drawbacks of prior approaches to discriminatory treebanking which fell short of enabling large acquisition of knowledge from natural language (Haley, Paragraphs [0041] and [0014]). 


Regarding claim 10, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 8.

wherein the executable instructions convert the text data into a first order probabilistic logical (PL) representation of the knowledge domain (Paragraph [0244] teaches translating natural language sentences into logical axioms and translating axioms into first-order syntax for use in deductive inference.).  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, as further modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to further include the conversion of natural language sentences into first-order logical representations (syntax) as taught by Haley to increase the semantic and logical precision of information extracted from natural language and overcome drawbacks of prior approaches to discriminatory treebanking which fell short of enabling large acquisition of knowledge from natural language (Haley, Paragraphs [0041] and [0014]). 


Regarding claim 17, the combination of Elgammal in view of Elgammal II in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 15. 

Haley teaches further including an executable portion that converts the text data into a first order probabilistic logical (PL) representation of the knowledge domain (Paragraph [0244] teaches translating natural language sentences into logical axioms and translating axioms into first-order syntax for use in deductive inference.).  


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to include the conversion of natural language sentences into first-order logical representations (syntax) as taught by Haley to increase the semantic and logical precision of information extracted from natural language and overcome drawbacks of prior approaches to discriminatory treebanking which fell short of enabling large acquisition of knowledge from natural language (Haley, Paragraphs [0041] and [0014]). 


15.	Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elgammal in view of Elgammal II, in further view of Scarpelli, in further view of Richardson, in further view of Reddy (US 20090094076 A1).

Regarding claim 4, the combination of Elgammal in view of Elgammal II, in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 1. However, the combination does not distinctly disclose further including: clustering similar reoccurring problems together from the logical representation and the ontology; and clustering semantically related text to remove synonyms from the text data. 

Nevertheless, Reddy teaches further including: clustering similar reoccurring problems together from the logical representation and the ontology (Paragraph [0026] teaches clustering engine 110 identifies categories and builds data clusters of data segments, such as but not limited, to problem clusters; Paragraph [0073] teaches a cluster of similar problem nodes is generated.]); and 

clustering semantically related text to remove synonyms from the text data (Claim 18 teaches “linking the plurality of data clusters is based on semantic relationships between one or more nodes in the plurality of data cluster”; Paragraph [0077] further teaches similarity links may be established between two or more other clusters.).  

[EXAMINER NOTE: “Similarity links...between clusters” reads on clustering to “remove synonyms”. See also, Paragraph [0078] indicating smaller “node” clusters may be linked together to form a single bigger cluster.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, as further modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to further include the clustering features taught by Reddy in order to overcome the challenges of effectively utilizing unstructured data towards providing services or relevant solutions to customers (i.e., users) when the amount of unstructured data may build over time and remain untapped. (Reddy, Paragraph [0002]).



Regarding claim 6, the combination of Elgammal in view of Elgammal II, in further view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 1.

Examiner believes that Elgammal further teaches or at the least implies further including using the NLP to provide the logical form evidence used for identifying the one or more causal factors between the one or more reoccurring problems and the logical representation (Elgammal, page 28, ¶ 2 and Fig. 7 teaches a user interface reflecting how the results of the root cause analysis may be communicated to experts [reading on providing logical form evidence…presented to a user in a form of logic-based NLP statements]; Elgammal, page 29-30, ¶2 and ¶ 1, further discloses the proposed approach/framework addressed the problem of providing the compliance expert with intelligent feedback that reveals the root-causes of compliance violations and aids in their resolution. 
[Note: It can be seen from Fig. 7 that it displays to a user the applicable compliance constraints, the constraint source(s) and the applicable ‘pattern’, followed by a positive or negative indication of “Satisfied?” and a column with a Result description /Remedy. Examiner notes that the ‘logical form’ evidence provided to the user in this Fig. 7 is provided to the user in ‘natural language’ from data/information extracted from traversing the appropriate CRTs. It is Examiners understanding that this output/display, as disclosed in Elgammal, teaches NLP to produce the output/display in ‘natural language’ from having traversed and extracted data/information from the appropriate CRTs and the business and compliance repositories.]-).

Nevertheless, Reddy more clearly and/or explicitly teaches the limitation further including using the NLP to provide the logical form evidence used for identifying the one or more causal factors between the one or more reoccurring problems and the logical representation (Reddy, Paragraph [0081] teaches - in the context of the user and conversational agent interaction - content or text in the reported problem(s) is analyzed using natural language processing [NLP] techniques…the incident is categorized [employing NLP] … and solutions and notes for the incident are created [employing NLP] in an incident management system.; (Paragraph [0029] teaches knowledge delivery including inference engine searching knowledge base and conversational agent for facilitating user interaction and providing solutions or suggestions; Paragraph [0030] teaches “conversational agent” such as a “chatterbot” (i.e. an artificial intelligent agent) configured to provide a solution or recommendation through interactive sessions; Paragraph [0031] teaches inference engine may provide recommended notes to solve the problem; Paragraph [0033] further teaches data segments corresponding to categories – such as problems, solutions, root cause, and approach - are identified in unstructured data by NLP.; 
[Note: “Figure 11 illustrates a user and conversational agent interface of knowledge driven solution inference system comprising: a reported problem: “When we run the report RSFILECR (in the manual activity) it is shown the S error – the program RSFILECR is not unicode compatible” and a statement presented to a user:  “You should have applied the correction instructions according to Note 1497003. Note 1443851 is only relevant if you cannot import the transport request from Note 1497003.” – this lasts statement reading on using the NLP to provide logical form evidence].).
	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, as further modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to further include the clustering features taught by Reddy in order to overcome the challenges of effectively utilizing unstructured data towards providing services or relevant solutions to customers (i.e., users) when the amount of unstructured data may build over time and remain untapped. (Reddy, Paragraph [0002]).



Regarding claim 11, the combination of Elgammal in view of Scarpelli in further view of Richardson teaches all of the limitations of claim 8, however the combination wherein the executable instructions: cluster similar reoccurring problems together from the logical representation and the ontology; and cluster semantically related text to remove synonyms from the text data. 

Nevertheless, Reddy teaches wherein the executable instructions: cluster similar reoccurring problems together from the logical representation and the ontology (Paragraph [0026] teaches clustering engine 110 identifies categories and builds data clusters of data segments, such as but not limited, to problem clusters; Paragraph [0073] teaches a cluster of similar problem nodes is generated.]); and 

cluster semantically related text to remove synonyms from the text data (Claim 18 teaches “linking the plurality of data clusters is based on semantic relationships between one or more nodes in the plurality of data cluster”; Paragraph [0077] further teaches similarity links may be established between two or more other clusters.).  

[EXAMINER NOTE: “Similarity links...between clusters” reads on clustering to “remove synonyms”. See also, Paragraph [0078] indicating smaller “node” clusters may be linked together to form a single bigger cluster.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and 



Regarding claim 13, the combination of Elgammal in view of Scarpelli, in further view of Richardson teaches all of the limitations of claim 8. 
Examiner believes that Elgammal teaches or at least implies wherein the executable instructions use the NLP to provide the logical form evidence used for identifying the one or more causal factors between the one or more reoccurring problems and the logical representation (Elgammal, page 28, ¶ 2 and Fig. 7 teaches a user interface reflecting how the results of the root cause analysis may be communicated to experts [reading on providing logical form evidence…presented to a user in a form of logic-based NLP statements]; Elgammal, page 29-30, ¶2 and ¶ 1, further discloses the proposed approach/framework addressed the problem of providing the compliance expert with intelligent feedback that reveals the root-causes of compliance violations and aids in their resolution. 
[Note: It can be seen from Fig. 7 that it displays to a user the applicable compliance constraints, the constraint source(s) and the applicable ‘pattern’, followed by a positive or negative indication of “Satisfied?” and a column with a Result description /Remedy. Examiner notes that the ‘logical form’ evidence provided to the user in this Fig. 7 is provided to the user in ‘natural language’ from data/information extracted from traversing the appropriate CRTs. It is Examiners understanding that this output/display, as disclosed in Elgammal, necessarily teaches NLP to produce the output/display in ‘natural language’ from having traversed and extracted data/information from the appropriate CRTs and the business and compliance repositories.]-).

However, Reddy more clearly and/or explicitly teaches the limitation further including using the NLP to provide the logical form evidence used for identifying the one or more causal factors between the one or more reoccurring problems and the logical representation Paragraph [0081] teaches - in the context of the user and conversational agent interaction - content or text in the reported problem(s) is analyzed using natural language processing [NLP] techniques…the incident is categorized [employing NLP] … and solutions and notes for the incident are created [employing NLP] in an incident management system.; Paragraph [0029] teaches knowledge delivery including inference engine searching knowledge base and conversational agent for facilitating user interaction and providing solutions or suggestions; Paragraph [0030] teaches “conversational agent” such as a “chatterbot” (i.e. an artificial intelligent agent) configured to provide a solution or recommendation through interactive sessions; Paragraph [0031] teaches inference engine may provide recommended notes to solve the problem; Paragraph [0033] further teaches data segments corresponding to categories – such as problems, solutions, root cause, and approach - are identified in unstructured data by NLP.; 
[Note: “Figure 11 illustrates a user and conversational agent interface of knowledge driven solution inference system comprising: a reported problem: “When we run the report RSFILECR (in the manual activity) it is shown the S error – the program RSFILECR is not unicode compatible” and a statement presented to a user:  “You should have applied the correction instructions according to Note 1497003. Note 1443851 is only relevant if you cannot import the transport request from Note 1497003.” – this lasts statement reading on using the NLP to provide logical form evidence].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by 



Regarding claim 18, the combination of Elgammal in view of Scarplelli in further view of Richardson teaches all of the limitations of claim 15, however the combination does not distinctly disclose further including an executable portion that: clusters similar reoccurring problems together from the logical representation and the ontology; and clusters semantically related text to remove synonyms from the text data.

Nevertheless, Reddy teaches further including an executable portion that: clusters similar reoccurring problems together from the logical representation and the ontology (Paragraph [0026] teaches clustering engine 110 identifies categories and builds data clusters of data segments, such as but not limited, to problem clusters; Paragraph [0073] teaches a cluster of similar problem nodes is generated.]); and 

clusters semantically related text to remove synonyms from the text data (Claim 18 teaches “linking the plurality of data clusters is based on semantic relationships between one or more nodes in the plurality of data cluster”; Paragraph [0077] further teaches similarity links may be established between two or more other clusters.).  

[EXAMINER NOTE: “Similarity links...between clusters” reads on clustering to “remove synonyms”. See also, Paragraph [0078] indicating smaller “node” clusters may be linked together to form a single bigger cluster.]


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, as further modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to further include the clustering features taught by 



Regarding claim 20, the combination of Elgammal in view of Scarplelli in further view of Richardson teaches all of the limitations of claim 15.

Examiner believes that Elgammal teaches or at the least implies further including an executable portion that uses the NLP to provide the logical form evidence used for identifying the one or more causal factors between the one or more reoccurring problems and the logical representation (Elgammal, page 28, ¶ 2 and Fig. 7 teaches a user interface reflecting how the results of the root cause analysis may be communicated to experts [reading on providing logical form evidence…presented to a user in a form of logic-based NLP statements]; Elgammal, page 29-30, ¶2 and ¶ 1, further discloses the proposed approach/framework addressed the problem of providing the compliance expert with intelligent feedback that reveals the root-causes of compliance violations and aids in their resolution. 
[Note: It can be seen from Fig. 7 that it displays to a user the applicable compliance constraints, the constraint source(s) and the applicable ‘pattern’, followed by a positive or negative indication of “Satisfied?” and a column with a Result description .

However, Reddy more clearly and/or explicitly teaches the limitation further including an executable portion that uses the NLP to provide the logical form evidence used for identifying the one or more causal factors between the one or more reoccurring problems and the logical representation (Paragraph [0081] teaches - in the context of the user and conversational agent interaction - content or text in the reported problem(s) is analyzed using natural language processing [NLP] techniques…the incident is categorized [employing NLP] … and solutions and notes for the incident are created [employing NLP] in an incident management system.; Paragraph [0029] teaches knowledge delivery including inference engine searching knowledge base and conversational agent for facilitating user interaction and providing solutions or suggestions; Paragraph [0030] teaches “conversational agent” such as a “chatterbot” (i.e. an artificial intelligent agent) configured to provide a solution or recommendation through interactive sessions; Paragraph [0031] teaches inference engine may provide recommended notes to solve the problem; Paragraph [0033] further teaches data segments corresponding to categories – such as problems, solutions, root cause, and approach - are identified in unstructured data by NLP.; 
Note: “Figure 11 illustrates a user and conversational agent interface of knowledge driven solution inference system comprising: a reported problem: “When we run the report RSFILECR (in the manual activity) it is shown the S error – the program RSFILECR is not unicode compatible” and a statement presented to a user:  “You should have applied the correction instructions according to Note 1497003. Note 1443851 is only relevant if you cannot import the transport request from Note 1497003.” – this lasts statement reading on using the NLP to provide logical form evidence].).
	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of extracting logical representations using property specification patterns and Linear Temporal Logic (LTL) for verifying and ensuring business process compliance and root-cause analysis with adapted CRTs as taught by Elgammal, as modified by the techniques for the development of a compliance management knowledge base including, but not limited to, the automatic generation of formal compliance rules (as LTL/MTL formulas) and the parsing of the output file where the resulting data is forwarded to the compliance repository taught by Elgammal II, as further modified by the event score and/or confidence factor as taught by Scarpelli, as further modified by the relational model that has weights assigned thereto, as taught by Richardson, to further include the clustering features taught by Reddy in order to overcome the challenges of effectively utilizing unstructured data towards providing services or relevant solutions to customers (i.e., users) when the amount of unstructured data may build over time and remain untapped. (Reddy, Paragraph [0002]).

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Turetken et al., “Capturing Compliance Requirements: A Pattern-Based Approach”, Focus: Software Engineering for Compliance, (2012). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123